Citation Nr: 1025541	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  05-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a duodenal ulcer, with gastrojejunostomy and 
gastrointestinal psychophysiological reaction, currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1963.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

During a January 2009 Board hearing, the Veteran claimed that 
fracture of his left hip was related to his service-connected 
stomach disorder.  In an October 2008 private treatment report, 
his private physician stated that x-ray testing conducted for 
evaluation of the Veteran's fractured left hip revealed that the 
Veteran had osteoporosis and as a result he was put on a Vitamin 
D regimen.  Moreover, the Veteran contends that his 
service-connected postoperative residuals of a duodenal ulcer 
disorder aggravate his nonservice-connected gout.  Accordingly, 
the issues of entitlement to service connection for a 
fractured left hip to include osteoporosis, and gout both 
to include as secondary to service-connected postoperative 
residuals of a duodenal ulcer, and have been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, these issues are referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's service-connected GI disorder is manifested by 
daily vomiting, frequent diarrhea, chronic abdominal pain, and 
reflux, without evidence of anemia, weight loss, and hematemesis 
or melena that does not result in a totally incapacitating 
disability.  

CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 60 percent 
have not been met for postoperative residuals of a duodenal 
ulcer, with gastrojejunostomy and gastrointestinal 
psychophysiological reaction.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's letters, dated in October 2003 and April 2005, advised 
the Veteran of the necessary elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Specifically, the RO's April 2005 letter informed the Veteran of 
what evidence was required to substantiate his claim for 
increased disability ratings and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of his 
postoperative residuals of a duodenal ulcer, with 
gastrojejunostomy and gastrointestinal psychophysiological 
reaction (GI disorder).  38 C.F.R § 3.159(c)(4).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate and they provide sufficient detail to determine the 
severity of the Veteran's service-connected GI disorder.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although VA's duty to assist includes providing the Veteran with 
a new examination when the available evidence is too old for an 
evaluation of his current condition, the Board finds that an 
additional VA examination is not required in this case.  See 
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Veteran contends that his GI 
disorder caused his gout that is manifested by pain in the joints 
and numbness, and that these symptoms are progressively 
worsening.  However, the issue of entitlement to service 
connection for gout as secondary to his service-connected GI 
disorder is not currently before the Board.  However, the Board 
has referred this issue to the RO for appropriate disposition.  

Furthermore, VA treatment records dated subsequent to the time of 
the July 2006 VA examination and the Veteran's testimony as to 
his current complaints is of record.  The Board has had the 
opportunity to review medical and lay evidence as to the severity 
of the Veteran's service-connected GI disorder, since the time of 
the July 2006 VA examination.  Thus, the Board finds that in this 
case the available evidence of record provides sufficient 
information to evaluate the level of severity of this disorder.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006). 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Service connection for the Veteran's duodenal ulcer was granted 
by a January 1964 rating decision and a 20 percent evaluation was 
assigned, effective from August 5, 1963.  Following a 
gastroenterostomy and vagotomy, the RO issued a September 1964 
rating decision granting a temporary total evaluation for 
convalescence for postoperative residuals of a duodenal ulcer 
with malfunctioning gastrojejunostomy and vagotomy with 
gastrointestinal psychophysiological reaction, effective November 
1, 1963.  In December 1964, the RO readjusted the evaluation to 
60 percent for postoperative residuals of a duodenal ulcer with 
subsequent surgery for adhesions, gastrojejunostomy, vagotomy, 
and with gastrointestinal psychophysiological reaction, effective 
January 1, 1965.  Following the temporary total evaluation for 
convalescence, the 60% evaluation was assigned for the current GI 
disorder under Diagnostic Code 7305, effective May 1, 1965, in a 
May 1965 rating decision.  

The Veteran filed his present claim for an increased evaluation 
for his service-connected GI disorder in October 2003.  In an 
April 2004 rating decision, the RO continued the 60 percent 
evaluation for his service-connected GI disorder under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The Veteran filed a timely notice 
of disagreement in November 2004 and perfected his appeal in 
March 2005.

Under Diagnostic Code 7305, a 60 percent evaluation is provided 
for severe ulcer disease with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  Id.  This is the 
maximum rating under Diagnostic Code 7305.

In March 2004, the Veteran was afforded a VA examination.  The 
Veteran gave a history of developing severe indigestion followed 
by actively bleeding ulcers during his service in Korea.  He 
stated that he had four surgeries for ulcers over the years with 
the last surgery in 1976.  He reported that he had not received 
outpatient treatment for depression or anxiety and that he had 
not been hospitalized for mental illness.  The Veteran reported 
working full time as a night dispatcher with a trucking company 
for the past 3 years and having previously worked for the same 
job with a different company for 26 years.  He stated that he had 
many friends and enjoyed activities that were mostly family-
oriented.  He had been married to his wife for 39 years.  On 
mental examination, the Veteran's dress, grooming, and physical 
characteristics were within normal limits.  He exhibited 
appropriate facial expression; good eye contact; normal speech; 
euthymic mood; appropriate affect; excellent thought process; 
intact memory; excellent concentration; good judgment; good 
insight; appropriate attitude toward the examiner; full 
orientation; and appropriate somatic concern for his 
gastrointestinal disorder.  He denied any suicidal or homicidal 
ideation, delusions, or hallucinations.  He complained of 
increase in vomiting and now vomiting daily.  The Veteran also 
stated that his diarrhea was now chronic and occasionally severe.  
He reported chronic abdominal pain, which he stated "I have 
learned to live with."  He related feelings of depression and 
anxiety on some days, but stated symptoms were never severe 
enough to need treatments for mental condition.  The examiner 
noted that there were no objective findings to support the 
subjective complaints although the subjective complaints were 
undoubtedly correct.  Objectively, the Veteran did not have 
nausea, vomiting, or diarrhea, and did not express any undue 
anxiety during the examination.  The examiner noted that the 
Veteran's anxiety and depression did not interfere with his life 
at present.  The diagnoses were duodenal ulcer by history, which 
the examiner stated was "unlikely to be psychiatric[ally]-
related"; mild and intermittent adjustment disorder with anxiety 
feature; and status post duodenal ulcer and stomach ulcer post 
surgery in 1976.  The examiner noted that the Veteran described 
himself as functioning extremely well in society, had good 
relationships with family, friends, and at work, and that he was 
able to work full time.

The Veteran underwent another VA examination for stomach, 
duodenum, and peritoneal adhesions in the same month.  The 
examiner noted that the Veteran's medical records were reviewed.  
The Veteran reported that the onset of his duodenal ulcer was in 
1960, which subsequently developed into a bleeding ulcer 
requiring a surgery in 1963 and two additional surgeries within 
the next several months, to include pyloroplasty, vagotomy, 
and/or gastroenterostomy.  It was noted that the Veteran had a 
gastric resection in 1976.  The Veteran reported that his 
symptoms now were problems with eating, and stated that he 
vomited at least once a day.  His diet was very restricted.  He 
denied having further hematemesis or melena since his initial 
episodes in 1963.  He stated that he was not receiving any 
treatments for the ulcer symptoms now.  He reported postprandial 
symptoms, which were characterized by nervous jittery feeling 
occurring mostly when he was hungry and relieved by food intake.  
He also reported diarrhea three to four times a day, but stated 
abdominal pain was not a major problem.  The diagnoses were 
chronic duodenal ulcer disease and status post gastric resection 
for duodenal ulcer disease.

A July 2005 VA treatment report noted that the Veteran was seen 
with a chief complaint of peptic ulcer disease and gout.  He 
reported currently taking Alka Seltzer as needed for symptomatic 
reflux and maintaining a very careful diet to prevent vomiting 
and diarrhea.  Review of systems revealed no unusual weight gain 
or loss.  As to gastrointestinal symptoms, the Veteran reported 
reflux, but denied dysphasia, nausea and vomiting, abdominal 
pain, change in bowel pattern, hemorrhoids, bleeding, belching, 
or flatulence.

In a September 2005 VA treatment report, the Veteran reported 
that he was still vomiting on a daily basis.  His medication was 
reviewed for possible adverse effects including gas and nausea.

In an April 2006 VA follow up treatment, the Veteran reported 
that his reflux had improved with Omeprazole, but he still had 
reflux.  He reported working as a dispatcher for trucking 
service.

The Veteran was afforded another VA examination in July 2006.  
The VA examiner noted that the claims file was reviewed.  The 
examiner noted the Veteran's history of duodenal ulcer which was 
found shortly after separation in 1963.  The Veteran had four 
surgical procedures since his military discharge with the last 
one in 1976 for a revision of gastrojejunostomy.  He reported 
eating small amounts, four to six times a day.  He also reported 
working 12 hour shifts four days a week while tolerating his 
service-connected GI disorder.  He described his bowel movements 
as normal, and his weight was stable.  He had intermittent 
vomiting, which occurred at least once a day, usually without 
nausea.  The Veteran denied having further hematemesis or melena, 
and he did not take medications for this condition.  He had no 
circulatory disturbance, dumping syndrome, or hypoglycemia.  No 
diarrhea or constipation was reported.  The Veteran stated that 
he had abdominal discomfort, but not significant distention.  On 
physical examination, he had a well-muscled, tight abdomen with 
two 8-inch scars extending from the upper epigastrium to the 
umbilicus.  There was no hernia defect of the abdomen.  He did 
not have anemia, and there was no significant pain or tenderness.  
The diagnoses were status post subtotal gastric resection 
secondary to duodenal ulcer, with bleeding and status post 
revision of gastric resection on at least two occasions.

The Veteran underwent a VA mental examination in the same month.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported that he stayed away from loud noise and crowds, 
but not to a point where he would not go to church or be around 
friends.  He denied depressive episodes, worrying excessively, 
panic attacks, psychotic symptoms, or suicidal or homicidal 
ideations.  He appeared clean, neatly groomed, appropriately 
dressed, and fully oriented.  He exhibited unremarkable speech, 
thought process, and thought content; intact attention; good 
mood; cooperative, friendly and relaxed attitude; and intact 
recent and remote memory.  The Veteran reported working as a 
night dispatcher for a trucking company, and that he did not miss 
work over the past year for depression or anxiety.  He did not 
report any interpersonal problems.  No diagnosis of a mental 
disorder was noted.  The examiner stated that the Veteran's 
psychiatric symptoms were not severe enough to interfere with his 
social or occupational functioning.

A September 2006 VA treatment report noted that the Veteran was 
seen on follow-up for gout and peptic ulcer disease.  The 
treating physician noted that his reflux was well-controlled.  
Review of systems revealed no unusual weight gain or loss.  As to 
gastrointestinal symptoms, the Veteran reported reflux, but 
denied dysphasia, nausea and vomiting, abdominal pain, change in 
bowel pattern, hemorrhoids, bleeding, belching, or flatulence.

Subsequent VA treatment records, dated from September 2007 to 
September 2008, reflect that the Veteran was seen for annual 
laboratory studies and medication maintenance.  These records 
indicate that review of the Veteran's gastrointestinal system 
revealed reflux but no dysphasia, nausea and vomiting, abdominal 
pain, change in bowel pattern, hemorrhoids, bleeding, belching, 
or flatulence.  No unusual weight gain or loss was noted.

During the January 2009 hearing before the Board, the Veteran 
testified that he vomited daily, at least once or twice a day, 
and he maintained a very restricted diet primarily consisting of 
fruits and vegetables.  He reported that he was occasionally 
taking medications for his condition, which caused frequent 
diarrhea occurring once or twice a week.  He denied experiencing 
anemia.  As to whether his service-connected GI disorder 
interfered with his employment, the Veteran stated that he often 
had to leave his desk due to vomiting, and he could not do any 
type of physical work.  Regarding how his current condition 
affected his daily activities, he stated that he could not play 
sports.

As noted above, the Veteran's service-connected GI disorder has 
been assigned a 60 percent disability rating, which is the 
maximum rating under Diagnostic Code 7305.  The Board has 
considered whether a higher rating is warranted under Diagnostic 
Code 7306.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  This diagnostic code contemplates ratings for marginal 
(gastrojejunal) ulcers.  38 C.F.R. § 4.114, Diagnostic Code 7306.  
Under Diagnostic Code 7306, a 100 percent evaluation is assigned 
for pronounced marginal ulcers, periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss; totally 
incapacitating.  

The medical evidence of record does not show that the Veteran's 
symptoms reach the level of severity of pronounced marginal 
ulcers that are totally incapacitating which would provide for a 
rating in excess of 60 percent under Diagnostic Code 7306.  The 
Veteran's service-connected GI disorder is manifested by daily 
vomiting, frequent diarrhea, chronic abdominal pain, and reflux 
that do not result in a totally incapacitating disability.  The 
medical evidence shows that the Veteran's symptoms have remained 
rather stable with the help of medication, and he denied 
experiencing recurrent melena or hematoemesis since the initial 
episodes in 1963.  The Veteran works full time and has stated 
that he functions well within society.

As the Veteran's service-connected GI disorder, involves both a 
mental and physical component, the Board has also considered 
whether separate ratings are warranted.  38 C.F.R. § 4.126(d) 
(2009).  However, the medical evidence of record does not show 
any significant psychiatric symptomatology to warrant a separate 
compensable rating under any diagnostic codes pertaining to 
mental disorders.  See 38 C.F.R. § 4.130 (2009).  The March 2004 
VA examination stated that the Veteran's duodenal ulcer was 
"unlikely to be psychiatric[ally]-related" and his adjustment 
disorder with anxiety feature was mild and intermittent.  
Generally, the Veteran has reported himself as functioning 
extremely well in society, having good relationships with family, 
friends, and at work.  Significantly, the most recent VA mental 
examination resulted in no diagnosis of a mental disorder.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 
572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria under the Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture due to his 
service-connected GI disorder is not so unusual or exceptional in 
nature as to render the 60 percent disability rating assigned 
herein inadequate.  The Veteran's service-connected GI disorder 
is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7305, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and symptomatology 
due to this disorder.  A 60 percent evaluation under Diagnostic 
Code 7305 contemplates severe ulcer disease with pain that is 
only partially relieved by standard ulcer therapy, which results 
in periodic vomiting, recurrent hematemesis or melena, and with 
manifestations of anemia and weight loss that is productive of 
definite impairment of health.  The Veteran's service-connected 
GI disorder is manifested by daily vomiting, frequent diarrhea, 
chronic abdominal pain, and reflux, without evidence of anemia, 
weight loss, and hematemesis or melena, that do not result in a 
totally incapacitating disability.  When comparing this 
disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms, to include 
his reported daily vomiting and chronic abdominal pain, are more 
than adequately contemplated by the 60 percent disability rating 
assigned herein for his service-connected GI disorder.

While there may have been day-to-day fluctuations in the 
manifestations of the Veteran's service-connected GI disorder, 
the evidence shows no distinct periods of time during the 
pendency of this appeal, during which the Veteran's 
service-connected GI disorder varied to such an extent that a 
rating greater than or less than 60 percent would be warranted.  
Thus, staged ratings are not in order.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation in 
excess of 60 percent for service-connected GI disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased evaluation in excess of 60 percent for postoperative 
residuals of a duodenal ulcer, with gastrojejunostomy and 
gastrointestinal psychophysiological reaction, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


